UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAY GLENN, §
§
PLAINTIFF, §
§
v. §

§ No. 1:16-Cv-02498-RCL
THoMAS FoRTUNE FAY; §
FAY LAW GRoUP, P.A.; §
STEVEN R. PERLES; AND §
PERLES LAW FIRM, P.C. §
§
DEFENDANTS. §

 

. Memorandum Opinion: .
Granting in Part and Denying in Part Defendants’ Motions to Dismiss
Denying the Fay Defendants’ Motion for Summary Judgment

 

Before the Court are the following motions and all responses and replies thereto:
o Defendants Thomas Fay and Fay LaW Group’s Motion to Dismiss. (ECF #10).

¢ Defendants Thomas Fay and F ay Law Group’s alternative Motion for Summary Judgment.
(ECF # l 0).

0 Defendants Steven Perles and Perles LaW Firm’s Motion to Dismiss. (ECF #12).

Because the arguments in each are nearly identical, the Court Will refer to the defendants’ two
motions to dismiss collectively as the “motions to dismiss” except Where distinguishing between
the two is necessary. For the following reasons, the Court Will DENY the motion for summary
judgment and GRANT IN PART AND DENY IN PART the motions to dismiss.
Backgrnund
Defendants Thomas Fay and Steven Perles Were lead counsel for the plaintiffs in
Peterson v. Islamic Republic of Imn, Case Nos. 01-cv-2094, 01-cv-2684, an action commenced in

1

this Court by victims of the 1983 Beirut barracks bombings and their relatives against lran.{ During
their time as lead counsel, Messrs. Fay and Perles worked together in a partnership known as “Fay
& Perles” (“F&P”), of which each was a principal F&P no longer exists as a law firm. Messrs.
F ay & Perles have dissolved their partnership and have each started new law f1rms of their own-
Fay Law Group and Perles Law Firm, the other named defendants in this case.

In 2003, this Court entered a default judgment against Iran in the Peterson action and
directed that all damages claims be submitted to court-appointed special masters whose reports the
Court would consider in determining each plaintiffs damages. (Peterson v. Islamic Republic of
lran, 264 F. Supp. 2d 46, 65 (D.D.C. 2003)). Following the default judgment, F&P entered into
two agreements with Mrj Glenn, the plaintiff in this case (the “Agreementsj’). In th`e flrst, F&P
retained Mr. Glenn to represent the plaintiffs in damages proceedings before the special masters
and the Court (the “Associate Counsel Agreement”). In the second, F&P offered Mr. Glenn an
additional share of their contingency fee if Mr. Glenn could find additional plaintiffs for the
Peterson case (the “Additional Fee Agreement”).

By all accounts, Mr. Glenn seems to have performed his part admirably. According to
uncontested portions of the complaint, Mr. Glenn found an additional 40 plaintiffs for the Peterson
case and successfully represented all of the plaintiffs in their damages proceedings. The
culmination of Mr. Glenn’s work on behalf of F&P came on September 7, 2007, when this Court
awarded damages totaling more than $3 09 million to the Peterson plaintiffs (Peterson v. Islamic
Republic of Iran, 515 F. Supp. 2d 25, 60-66 (D.D.C. 2007)). But despite his work being
completed, Mr. Glenn’s payment was not due at that time. Instead, Mr. Glenn’s payments were

due under the Agreements When and to the extent that the judgment was collected upon. And the

“truth is that the prospects for recovery upon judgments entered in these cases are extremely
remote.” (In re Islamic Republic of lran Terrorism Litg., 659 F. Supp. 2d 31, 37 (D.D.C. 2009)).

Despite the remote chances of recovery, F&P repudiated their obligations under the
Agreements in 2010. At that time, Mr. Glenn sued Messrs. Perles and Fay and F&P in New York,
seeking a declaratory judgment that the Agreements were still valid and other related relief (but
not damages). (Glenn v. Fay, No. 10-cv-8287-WHP (S.D.N.Y. 2010)). That declaratory judgment
suit was dismissed on jurisdictional and venue grounds

Six more years passed with no significant developments in this case. Then, in 2016,
the Supreme Court decided Bank Markazi v. Peterson, 136 S. Ct. 1310 (2016), which made certain
Iranian assets available to satisfy judgment against Iran`, including the Pcterson judgment On
June 6, 2016, those assets were approved for distribution to the plaintiffs (including the Peterson
plaintiffs) and their attorneys But the defendants once again refilsed to pay Mr. Glenn for his
services In December, Mr. Glenn filed this action seeking payment pursuant to the Agreements.
Mr. Glenn asserts breach of contract and quantum meruit claims against all of the defendants The
defendants have moved to dismiss on various grounds

Summary of the Partics’ Arguments: Motions to l)ismiss

I. The Defendants’ Arguments
A. The Defendants Argue that Mr. Glenn’s Claims Are Time-Barred.
The defendants acknowledge that they repudiated any contracts they had with Mr.
Glenn in 2010, telling him explicitly that they would not pay him anything. Despite this
repudiation, they argue that all claims in Mr. Glenn’s suit should be dismissed as time-barred.
The defendants argue that both of Mr. Glenn’s causes of action accrued and the statutes

of limitations began to run in 2010. They point to two events, both occurring in 2010, at least one

of which triggered the statute of limitations (1) their anticipatory repudiation of the contracts and
their making that repudiation known to Mr. Glenn, and (2) Mr. Glenn’s filing a declaratory
judgment action against the defendants in New York seeking to uphold the contract. The
defendants argue that under D.C. law, their unequivocal anticipatory repudiation of the contracts,
made known to Mr. Glenn, was sufficient to constitute a breach that triggered the running of the
statutes of limitations for both of Mr. Glenn’s claims Altematively, they argue that Mr. Glenn,
by filing the declaratory judgment action, elected to treat their anticipatory repudiation as a breach
of contract and thereby triggered the running of the statutes of limitations

In Washington, D.C., the statute of limitations for contract actions is three years (D.C.
Code § 12-301(7)). .The statute of limitations for quantum meruit / unjust enrichment claims is _
three years as well. (D.C. Code § 12-301(8) (setting a three-year statute of limitations for all causes
of action not specially prescribed elsewhere in § 12-3()1)). So if Mr. Glenn’s causes of actions
accrued in 2010, then the statutes of limitations expired in 2013, long before Mr. Glenn filed the
present suit in 2016. Therefore, the defendants argue that all of Mr. Glenn’s claims should be
dismissed as to all defendants

B. Fay Law Group Argues that It Cannot Be Held Liable for the Acts of Fay &
Perles.

One of the defendants Fay Law Group (“FLG”), argues that Mr. Glenn alleges no facts
in his complaint from which a claim against it can plausibly be inferred. In his complaint, Mr.
Glenn alleges that FLG “is a successor to and is responsible for debts incurred by Fay & Perles.”
(ECF #l at 2, 118). FLG argues that this “is a conclusion of law, not a statement of fact,” and that
Mr. Glenn pleads no facts that actually support this conclusion. Thus, because FLG did not itself

enter into a contract with Mr. Glenn and because Mr. Glenn alleges no facts that would make FLG

liable lon contracts entered into'by Fay & Perles or by Mr. Fay, the complaint contains no facts
from which a claim against FLG can plausibly be inferred and must be dismissed as to FLG.
II. The Plaintiff’s Arguments

A. Mr. Glenn Argues that His Claims Are Not Time-Barred.

In response to the defendants’ arguments that his claims run afoul of the statute of
limitations Mr. Glenn raises three independent arguments: (l) that the doctrine of anticipatory
repudiation is inapplicable to this case, (2) that even if the doctrine of anticipatory repudiation
were applicable to this case, he did not elect to treat the repudiation as a present breach, and (3)
that the statute of limitations should be equitably tolled.

1. Mr. Glenn `Argues that the Doctrine of Anticipatory Repu`diation Does Not
Apply to this Case. ` ' '

Mr. Glenn acknowledges that the defendants repudiated any obligation to pay him
under the Agreements in 2010. But Mr. Glenn argues that neither this anticipatory repudiation nor
his reaction to it could trigger the statute of limitations in this case. He argues that the doctrine of
anticipatory repudiation applies only to bilateral contracts “that are still executory on both sides,”
not to unilateral contracts (ECF #16 at 11). Stated simply, an anticipatory repudiation of a
unilateral contract gives rise to no breach-of-contract claims; such a claim only accrues when the
obligor’s performance finally became due.

The Agreements were initially bilateral contracts Mr. Glenn asserts that he fully
performed his end of the Agreements no later than 2007. He argues that this full performance
converted the bilateral contract-s to unilateral obligations/contracts_all that remained was for the
defendants to pay him. And because the Agreements were unilateral in 2010 when the defendants
repudiated, neither that repudiation nor any reaction to it could support a breach-of-contract claim

or trigger the running of the statute of limitations Rather, Mr. Glenn argues that because he had

fully performed his end of the bargain, a claim for breach-of-contract could not accrue until
payment was due under the Agreements Payment under the Agreements Was conditioned on the
defendants’ successful recovery on the 2007 judgment, which did not begin to occur until June
2016. That, Mr. Glenn argues is when a breach-of-contract action accrued and the statute of
limitations began to run. This suit, then, is timely.

2. Mr. Glenn Argues that He Did Not Elect to Treat the Defendants’ Anticipatory
Repudiation as a Breach of Contract.

In the alternative, Mr. Glenn argues that even if the doctrine of anticipatory repudiation
applies to this case, the statute of limitations did not begin to run in 2010 because he did not elect
to treat the defendants’ repudiation as a breach of contract. Under D.C. law, a breach-of-contract
claim accrues after an anticipatory repudiation only if the promisee chooses to treat the repudiation
as a breach. When the defendants repudiated the Agreements in 2010, Mr. Glenn promptly sought
a declaratory judgment affirming the validity of the Agreements and the defendants’ obligation to
pay him under them. Mr. Glenn argues that because his 2010 lawsuit sought a declaratory
judgment affirming the contract rather than damages his filing suit should be interpreted as a
reaffirmation of the contract rather than as an election to treat the repudiation as a breach.
Therefore, he argues no cause of action accrued in 2010 and the statute of limitations did not begin
to run until 2016.

3. Mr. Glenn Argues that the Statute of Limitations, If It Did Begin to Run in
2010, Should be Equitably Tolled.

When Mr. Glenn filed suit for a declaratory judgment in 2010, the defendants argued
that such a judgment was improper because any damages resulting from their anticipatory
repudiation were entirely speculative-under the Agreements Mr. Glenn would only be paid if

and when the defendants themselves received their attorney’s fees (which may have been never).

For that reason, the defendants argued that judicial intervention in the case was premature. Mr.
Glenn argues that the defendants’ arguments in that case lulled him into inaction because the
statute of limitations does not run on a premature case. Therefore, he argues the statute of
limitations should be equitably tolled.
Analvsis: Motions to Dismis_s
I. Mr. Glenn’s Quantum Meruit Claim Is Time-Barred.

A. The Statute-of-Limitations Analyses for Contract and Quantum Meruit
Claims Are Not Identical.

As a preliminary matter, the Court addresses an error that all of the parties have made.
'Both the plaintiff and the defendants presuppose that, for statute-of-limitations purposes as the
contract claim `goes so goes the quantum meruit claim. (ECF #10` at 4 (the Fay defendants)§ ECF
#12-1 at 9 (the Perles defendants); ECF #16 at 18 (Mr. Glenn)). But this is not true.

This confusion seems to arise largely from a 1991 case in which this Court said that
D.C. law “clearly demonstrate[s] that equity acts by analogy, and that if a legal claim is barred by
the statute of limitations then its counterpart in equity is also barred.” (Um'o`n Labor Lz`fe Ins. C0.
v. Sheet Metal Workers Nat. Health Plan, No. 90-2728, 1991 WL 212232 (D.D.C. Sept. 30, 1991)).
But D.C. law has changed in an important way since then. The D.C. Court of Appeals in 2005
fashioned a test to determine when a quantum meruit claim accrues (and when the statute of
limitations begins to run) that is separate and distinct from the test for when a breach of contract
claim accrues (See News Worla' Commc ’ns v. Thompsen, 878 A.2d 1218, 1219 (D.C. 2005)
(describing the issue of when the statute of limitations begins to run in a quantum meruit or unjust
enrichment claim as “a novel and difficult one” and an issue of first impression). Therefore, it is

entirely possible that a breach of contract claim will not be time-barred while a related quantum

meruit claim will be time-barred. In fact, that is exactly what will happen in this case.

B. Legal Standard

Quantum meruit claims exist to prevent the unjust enrichment of a defendant In
Thompsen, the D.C. Court of Appeals held that a quantum meruit or unjust enrichment claim
accrues and the statute of limitations begins to run “when the plaintiffs last service has been
rendered and compensation has been wrongfully withheld.” (Thompsen, 878 A.2d at 1219). This
is a two-part test.

The first part of the test is a “‘last rendition of services test.” (Id. at 1224 (quoting Baer
v. Chase, 392 F.3d 609, 622 (3d Cir. 2004))). The “last rendition of services” test simply asks at
what date the plaintiff performed his final service for the defendant. (Id.). The statute of
limitations begins to `run no earlier than the time that final service was performed. But the statute
of limitations may begin to run much later than the final rendition of services depending on the
second part of the test.

The second part of the test requires determining when compensation has wrongfully
been withheld from the plaintiff This is important because quantum meruit and unjust enrichment
claims can only accrue “when the defendant’s enrichment is unjust.” (Id. at 1225 (citing Vereen
v. Clayborne1 623 A.2d 1190, 1194 (D.C. 1993) (emphasis in original))). Therefore, the defendant
must engage in some “wrongful act” that makes the enrichment unjust and gives “rise to a duty of
restitution.” (Ia'. (quoting Congregation Yetev Lev D ’Satmar, Inc. v. Aa'ar B.B. Corp., 596
N.Y.S.2d 435, 437 (2d Dept. 1993))). D.C. law is clear that a wrongful act occurs when a
defendant communicates his unequivocal refusal to pay for the services provided by the
defendantl (See id. at 1224 (finding that the statute of limitations began to run when the defendant

“informed [the plaintiff] that she would not be compensated”); Vila v. Inter-Am. Inv., Corp., 596

 

1 At least when those services were voluntarily sought or accepted in the first place.

8
F. Supp. 2d 28, 30 (D.D.C. 2009) (holding that “an unjust enrichment claim accrues when
enrichment becomes unjust as determined by the point in time when payment has been refused.”)
(emphasis added)).

C. Application - The Statute of Limitations Began to Run on Mr. Glenn’s
Quantum Meruit Claim in 2010 and Expired in 2013.

Having set forth the applicable law, its application to these facts is simple. First, Mr.
Glenn performed his final service for the defendants _in 2007 at the latest. On September 7 of that
year this Court entered default judgment in favor of the Peterson plaintiffs and awarded them
provisional damages to the tune of $309 million. “Thus, as of that date [Mr. Glenn’s]
responsibilities as damages attorney were completed.” (ECF #l at 5, 1122). So according to the
“last rendition of services” test the statute of limitations on Mr. Glenn’s quantum meruit claim
could begin to run no earlier than 2007.

Second, the defendants committed a wrongful act that made their enrichment through
Mr. Glenn’s services unjust. This wrongful act was their unequivocal refusal to pay Mr. Glenn for
his services Per Mr. Glenn’s own pleadings this wrongful act occurred in 2010. (Id. (“Glenn
was advised by Fay in 2010 that Glenn would not be paid any amount under the Associate Counsel
or Additional Fee Agreements”)).

The Court concludes that Mr. Glenn’s quantum meruit claim accrued and the statute of
limitations on that claim began to run in 2010. By that year, Mr. Glenn had performed his final
service for the defendants and the defendants had committed a wrongful act making their
enrichment unjust by unequivocally refusing to compensate Mr. Glenn for his services And
because the statute of limitations for a quantum meruit action in D.C. is three years Mr. Glenn’s
quantum meruit claim expired in 2013, long before he brought this suit in December 2016. (D.C.

Code § 12-301(8)).

As a final argument, Mr. Glenn, citing Melat, Pressman & Higbie, L.L.P. v. Hannon l
Law Firm, L.L. C. , 287 P.3d 842 (Colo. 2012), argues that the defendants “could not possibly have
wanted to pay Glenn out of their own pockets at a time when it was not clear that they themselves
would recover any contingent fee at all. Thus, [the] quantum meruit claim should not be held to
have accrued until it was clear just what contingent fee Defendants were to receive.” (ECF #16 at
19). This argument makes intuitive sense_it would be strange to say that a plaintiff must sue on
a theory of unjust enrichment before the exact amount of enrichment can be calculated and before
the defendants have actual funds with which to pay.

But despite the innate logic of this argument, the D.C. Court of Appeals has already
rejected this line `ofreasoning. In Thornpsen, the court discussed and`cited with approval the Third
Circuit’s decision in Baer v. Chase, 392 F.3d 609 (3d Cir. 2004). I-n Baer, the plaintiff maintained
that he had provided “information, material, and personal stories” to the defendant, who was “the
producer and director of the television series T he Sopranos.” (Thompsen, 878 A.2d at 1223). The
plaintiff provided this material to the defendant in 1995. (Id.). T he Sopranos did not begin to air
until 1999. (Id.). According to the plaintiff, the defendant used the material that the plaintiff had
given to him in episodes of T he Sopranos without providing compensation to the plaintiff. (Id.).
The plaintiff sued on a theory of unjust enrichment (Id.).

In these circumstances the Baer plaintiff argued that the statute of limitations on his
unjust enrichment claim could not begin to run until 1999. This was so, he argued, because there
was an understanding between the plaintiff and the defendant that the plaintiff would not be
“entitled to remuneration until The Sopranos became a success.” (Id.). After all, it would make
no sense for the defendant to pay for material that had not yet resulted in a tangible profit to the

defendant But the Third Circuit rejected this argument, finding instead that the plaintiffs

10

expectations of payment and the air date of The Sopmnos “did not affect the date on which the
statute of limitations began to run.” (Id.). lt did not matter that the plaintiffs materials did not
result in money in the defendant’s pocket until many years later, or that the plaintiff “did not expect
remuneration [if] the series came to naught.” (Id. at 1225). Instead, the focus of the analysis was
“the services he provided.” (Ia'. at 1224 (quoting Baer, 392 F.3d at 623)). And once those services
were provided, the statute of limitation could begin to run.2 Therefore, the Third Circuit held that
the statute of limitations for the unjust enrichment cause of action began to run in 1995, not 1999.
(Id.).

This case is analogous to Baer. Just like the plaintiff in Baer, Mr. Glenn provided
services that did not result in tangible profits to the defendants for many years And just like the
plaintiff in Baer, Mr. Glenn did not expect to be remunerated for his services until the defendants
had themselves come into money. But just like in Baer, these circumstances have no bearing on
the accrual of an unjust enrichment claim. Mr. Glenn rendered his last services to the defendants
in 2007 and was told he would not be compensated for his services in 2010. Therefore, Mr.
Glenn’s unjust enrichment claim accrued in 2010 and lapsed in 2013.

F or these reasons the Court will GRANT IN PART the defendants’ motions to

dismiss Mr. Glenn’s quantum meruit claim will be dismissed With prejudice as to all parties

 

2 Unlike D.C., the Third Circuit does not appear to have the requirement of “an unjust act” to trigger the running of
the statute of limitations But this does not change the analysis The D.C. Court of Appeals in Thompsen merely
discussed Baer to explain why the statute of limitations on an unjust enrichment claim can begin to run even before a
defendant was expected to or could ultimately profit from plaintiffs services not to fully endorse its test for accrual
of an unjust enrichment claim.

11

II. Mr. Glenn’s Breach of Contract Claim Is Not Time-Barred Because The Doctrine
of Anticipatory Repudiation Does Not Apply to this Case '

A. Legal Standard

In Washington, D.C., the statute of limitations for contract actions is three years (D.C.
Code § 12-301(7)). “A cause of action for breach of contract accrues and the Statute of limitations
begins to run, at the time of the breach.” (Eastbanc, Inc. v. Georgetown ParkAssocs. II, L.P., 940
A.2d 996, 1004 (D.C. 2008) (quoting 1 CALvIN W. CoRMAN, LIMlTATioN oF AcTioNs § 7.2.1; at
482 (1991))). In general, a “contract is breached if a party fails to perform when performance is
due.” (Id. (quoting 9 ARTHUR L. CoRBIN, CoRBlN oN coNTRACTs § 943 (interim ed. 2002))).
“Under modern contract principles an aggrieved party also may be entitled to sue prior to breach
if the other party has anticipatorin repudiated the contract.” (Id. (citing 23 SAMUEL WILLISTON &
RICHARD A. LoRD, A TREATISE oN THE LAW oF CoNTRACTs § 63 :32 (4th 'ed. 1993) (“WILLis.ToN
ON CONTRACTS”))). When a party anticipatorin repudiates a contract, the aggrieved party has two
choices: (l) the aggrieved party may treat the anticipatory repudiation as a present breach of the
contract and sue now, or (2) the aggrieved party may elect not to treat the anticipatory repudiation
as a present breach and wait to sue until final performance is due. (Id.). “The time of accrual
consequently depends on whether the injured party chooses to treat the anticipatory repudiation as
a present breach.” (Id. (quoting l CORMAN § 7.2.1, at 488)). Importantly, the anticipatory
repudiation alone is never enough to trigger the running of the statute of limitations There “is a
crucial difference between repudiating a contract and breaching it,” and “the force and clarity of a
repudiation does not transform it into a breach.” (Id. at 1006-07). The cause of action for breach
of contract only accrues and the statute of limitations only begins to run when the anticipatory

repudiation is combined with the plaintiff s choice to treat the repudiation as a breach.

12

But'there is a maj or limitation_to the doctrine of anticipatory repudiation. Traditionally,
the doctrine does not apply to unilateral contracts (Smyth v. United States, 302 U.S. 329 ( 193 7)
(“[T]he rule of law is settled that the doctrine of anticipatory breach has in general no application
to unilateral contracts and particularly to such contracts for the payment of money only.”)). This
limitation applies not only to contracts that were unilateral at their outset, but also to “‘bilateral
contracts that have become unilateral by full performance on one side.”’ (23 WILLISTON ON
CONTRACTS § 63:60 (quoting Phelps v. Herro, 215 Md. 223 (1957)); see also 23 WILLISTON ON
CONTRACTS § 63:61 (“[W]hen a bilateral contract has become a unilateral obligation by full
performance on one side, anticipatory repudiation of that obligation does not permit the immediate
filing of an action.”)). Thus the Seventh Circuit describes the limitation in this way: “if`the payee
has completely performed his side of the contract and is just awaiting payment, he can’t declare a
beach and sue for immediate payment just because he has reason (even compelling reason) to
doubt that the other party will pay when due. (Cent. States, Se. & Sw. Areas Pension Fund v. Basic
Am. Ina'us., Inc., 252 F.3d 911 (7th Cir. 2001)).

The defendants argue that this limitation is itself limited. They argue that the
anticipatory repudiation doctrine is inapplicable only to unilateral contracts for the payment of
money in installments not to unilateral contracts generally. The defendants do not cite any D.C.
case law affirmatively supporting this proposition. Granted, Mr. Glenn also does not cite any D.C.
case law refuting the proposition. The D.C. courts seem to have been eerily silent on the matter.
But when looking for general principles governing the accrual of claims the D.C. Court of Appeals
has relied on well-respected treatises such as LIMITATION OF ACTIONS and WILLISTON ON
CONTRACTS (e.g. Eastbanc, 940 A.2d at 1004-05 (making use of both of these treatises to explain

the law surrounding anticipatory repudiation)). WILLISTON ON CONTRACTS cites with approval the

13

Ninth Circuit’s conclusion that “the general rule [is] that the doctrine of anticipatory breach has
no application to suits to enforce contracts for future payment of money only, in installments or
otherwise.” (23 WILLISTON ON CONTRACTS § 63:62 (quoting John Hancoek Mut. Life lns. C0. v.
Cohen, 254 F.2d 417 (9th Cir. 1958) (emphasis added))). Therefore, in the absence of a clear
statement to the contrary by the D.C. Court of Appeals this Court concludes that the doctrine of
anticipatory repudiation is inapplicable to all unilateral contracts for future payment of money
only.

B. Application - The Agreements Were Unilatera_l in 2010, So the Doctrine of
Breach by Anticipatory Repudiation Is Inapplicable to this Case.

It is clear that the Agreements in this case were unilateral obligations at the time the
defendants repudiated them in 2010. The Additional Fee Agreement was a unilateral contract from
the outset That agreement involved the exchange of a promise for an` act_F&P promised to pay
to Mr. Glenn a portion of the contingent fee received by F&P if Mr. Glenn engaged additional
plaintiffs in the Peterson case. This is a textbook unilateral contract

The Associate Counsel Agreement began as a bilateral contract That agreement
involved an exchange of reciprocal promises_Mr. Glenn promised to represent the Peterson
plaintiffs in damages proceedings before a Special Master and, in return, F&P promised to pay to
Mr. Glenn a portion of any ultimate recovery. This is a textbook bilateral contract But as the
Court discussed earlier, a bilateral contract may become a unilateral contract by full performance
on one side. (23 WILLISTON ON CONTRACTS § 63:60). This Court awarded damages in the
Peterson case on September 7, 2007, so by that date at the latest Mr. Glenn completed his end of
the bargain. F rom that point on, the Associate Counsel Agreement was a unilateral obligation or

contract All that remained was for F&P to pay at the required time.

14

'Because the Agreements were both unilateral after 2007, the doctrine of breach by
anticipatory repudiation was inapplicable to them after that time. For that reason, the defendants’
anticipatory repudiation of the Agreements in 2010 could not give rise to a cause of action for
breach of contract That Mr. Glenn attempted to bring suit in 2010 does not change this_that
lawsuit was premature because the doctrine of breach by anticipatory repudiation was inapplicable
and no cause of action had arisen. A premature lawsuit does not start the running of the statute of
limitations accrual of a cause of action does. And here, the cause of action could not accrue until
the defendants’ performance under the contract came due.

The Associate Counsel Agreement is clear about when the defendants’ performance
q (paym`ent) was due_payment `was contingent and due "‘upon collection and to `the extent of
collection only.” (ECF #l-l at 2). The Additional Fee Agreement is less clear about the specified
date of performance, but given the course of dealings between the parties and the contingent nature
of the payments it stands to reason that the defendants’ performance under that agreement was
also due only upon and to the extent of collection. Therefore, the Court concludes that the
defendants did not breach the Agreements until they refused to pay Mr. Glenn following collection
of the Peterson judgments

Distributions to the Peterson plaintiffs (and related collections of attorney’s fees)
commenced on June 6, 2016, when Judge Forrest entered an order authorizing the distribution of
funds to the Peterson plaintiffs and other judgment creditors of lran. (Order Authorizing
Distribution of Funds ECF No. 651, Peterson v. Islamic Republic of Iran, Case No. 10-cv-4518
(KBF) (June 6, 2016)). The defendants’ performance was due no earlier than that date. lherefore,

Mr. Glenn’s cause of action for breach of contract accrued_and the statute of limitations began

15

to run_no earlier than June 6, 2016. Mr. Glenn’s present lawsuit was filed about six months later,
on December 22, 2016, well within the three-year limitations period.

For these reasons the defendants’ motions to dismiss will be DENIED as to Mr.
Glenn’s breach of contract claim except as stated in Section IIl below. Because these grounds are
sufficient to deny this portion of the defendants’ motions the Court need not and will not reach
Mr. Glenn’s other arguments (that his 2010 lawsuit was not an election to treat the defendants’
anticipatory repudiation as a breach and that the statute of limitations should be equitably tolled).

III. Mr. Glenn Fails to State a Claim Against Fay Law Group Because He Alleges

Insufficient Facts to Show that Fay Law Group Assumed the Debts and

Obligations of F&P.

In his complaint, Mr. Glenn alleges that “Fay Law Group is a successor to and is _
responsible for debts incurred by Fay & Perles.” (ECF #l at 2, 1[8). Fay Law Group asserts that
this is a threadbare legal conclusion insufficient to sustain a claim against it and moves to dismiss
all claims against it pursuant to Rule l2(b)(6) for failure to state a claim.

A. Legal Standard

A complaint can be dismissed under Rule l2(b)(6) when a plaintiff fails to state a claim
upon which relief can be granted. To survive a motion to dismiss the plaintiffs claim for relief
must be plausible on its face. A claim is plausible on its face “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” (Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When a court evaluates a
claim for facial plausibility, it “accepts well-pleaded factual allegations in the complaint as true
and interprets them in the light most favorable to the plaintif .” (Howard Univ. v. Watkins, 857 F.
Supp. 2d 67, 71 (D.D.C. 2012)). These factual allegations may be “in the complaint, documents

attached thereto or incorporated therein, and matters of which [the court] may take judicial notice.”

16

(Abhe & Svoboa'a, Inc. v. Cha0,508 F.3d 1052, 1059 (D.C. Cir. 2007)). And while these factual
allegations need not be detailed, they must be sufficient to establish liability and not “merely
consistent with a defendant’s liability.” (Sodexo Operations, LLC v. Not-For-Profit Hosp. Corp.,
930 F. Supp. 2d 234, 236 (D.D.C. 2013)).
B. Application
Mr. Glenn argues that Fay Law Group must be F&P’s successor because were Fay Law

Group “not the successor to F&P, there would be no basis for it to recover any fees in the Peterson
action, because the Peterson plaintiffs executed engagement agreements only with F&P.” (ECF
#16 at 20). Mr. Glenn essentially argues that because Fay Law Group seems to have acquired one
of F&P’s assets-the right to payment under the `Agreements-it .must also have acquired
associated liabilities_the requirement to pay Mr. Glenn under the Agreements While this
argument has intuitive appeal, it runs counter to long-established D.C. precedent, which makes
clear that “[o]rdinarily, a business entity which acquires the assets of another business is not liable
for its predecessor’s liabilities and debts.” (Sodexo, 930 F. Supp. 2d at 236 (quoting Bingham v.
Goldberg, Marchesano, Kohlman, Inc., 637 A.2d 81, 89 (D.C. 1994))). But there are “four
exceptions to this general rule where:”

(l) The buyer expressly or impliedly agrees to assume such debts;

or (2) the transaction amounts to a de facto merger of the buyer and

seller; or (3) the buying corporation is a “mere continuation” of the

selling corporation; or (4) the transactions is entered into

fraudulently in order to escape liability for such debts

(Ioz'.).3 Therefore, in order to survive a l2(b)(6) motion to dismiss Mr. Glenn must have pled facts

sufficient to raise a plausible claim that at least one of these four exceptions applies to this case.

 

3 The Court questions whether this line of authority is truly applicable to this case because there is no evidence of an
actual sale or other transaction transferring payment rights from F&P to Fay Law Group. But the Sodexo court applied
these doctrines in a case in which there also was no actual sale of assets (Sodexo, 930 F. Supp. 2d at 239), and all the

17

Mr. Glenn argues that the third, “mere continuation” exception applies to this case. To
survive a motion to dismiss a party arguing that this exception applies must allege facts relating
to:

(1) whether there is a common identity of officers directors and

stockholders in the purchasing and selling corporations (2) the

sufficiency of the consideration passing from one entity for the sale

of its interest in another, (3) whether the old entity failed to arrange

to meet its contractual obligations and (4) whether there is a

continuation of the corporate entity of the seller.
(la'. at 238). Mr. Glenn pleads almost no facts relating to these factors in his complaint The
complaint does state that Fay is a principal of F ay Law Group and a former principal of F&P. So
that is one fact relating to a common identity of officers in the purchasing and selling entities But
the complaint also states that Perles another former principal of F&P, is not a principal of Fay
Law Group, which tends to show that the officers of F&P and Fay Law Group do not have an
entirely common identity. So the first factor is a wash. Beyond that, however, Mr. Glenn pleads
no relevant facts supporting his claim that Fay Law Group is a successor in liability to F&P. The
complaint contains no discussion of any consideration passing from Fay Law Group to F&P in
exchange for rights to payment under the Agreements The complaint alleges no facts regarding
a failure by F&P to arrange to meet contractual obligations (perhaps the defendants Fay and Perle,
as the principals of F&P, were to be personally responsible for them; or perhaps F&P did not
believe it had any more contractual obligations the Court does not know and the complaint does

not tell it). And the complaint also alleges no facts showing that the seller’s (F&P’s) corporate

identity has continued in Fay Law Group. Therefore, the Court concludes that Mr. Glenn has not

 

parties rely on this line of authority in making their arguments Therefore, following the lead of Sodexo and the
parties this Court will assume without deciding that these doctrines apply to a case such as this

18

pleaded sufficient facts to state a plausible claim that fay Law Group is a successor in interest to
F&P.

Mr. Glenn, relying on Reese Bros., Inc. v. U.S. Postal Serv. , 477 F. Supp. 2d 31 (D.D.C.
2007), argues that his pleadings do meet the pleading requirements for the third exception_i.e.
that Fay Law Group is a mere continuation of F&P. ln Reese Bros., a complaint premised on
“mere continuation” successor liability survived dismissal when the companies at issue had similar
names shared a common mailing address and engaged in an identical business (Id. at 41). But
the Court is not persuaded that the Reese Bros. case helps Mr. Glenn. First, Mr. Glenn’s case is
weaker than that of the plaintiff in Reese Bros. While F&P and Fay Law Group have similar names
and both engage(d) in the practice of law, Mr. Glenn does not plead that they have a common
mailing address or that the law practice in which F ay Law Group is engaged is identical to the
practice in Which F&P engaged. Second, and more importantly, the Reese Bros. case predates the
Supreme Court’s Twombly and Iqbal decisions which increased the factual hurdle that a complaint
must overcome to survive dismissal Reese Bros. explicitly relied on the lesser pleading
requirements that the Supreme Court rejected in T womny and Iqbal. (Id. at 40 (reciting the now-
defunct lesser pleading standard under which it Was “not necessary for the plaintiff to plead all
elements of his prima facie case in the complaint or plead law or match facts to every element of
a legal theory”) (intemal quotations omitted)). And because Reese Bros. relied on a no-longer-
applicable legal standard, its result may have been (and likely would be) different had the case
been brought today.

The Reese Bros. case, then, is a case of weak facts that barely survived a lower pleading
standard than exists today. ln the present case, the pleaded facts are even weaker and the pleading

standard is higher. Therefore, the Court finds that Mr. Glenn fails to plead facts sufficient to state

19

a plausible claim against fay Law Group. The Court will GRANT Fay Law Group’s Motion to
Dismiss as to all claims against it.
The Fay I)efendants’ Motion for Summary Judgment
The F ay defendants label their motion as a motion either to dismiss or, in the
alternative, for summary judgment Given that they make no specific arguments for summary
judgment as opposed to dismissal, the inclusion of an alternative motion for summary judgment
was most likely done as a safety measure just in case the Court was unwilling to consider the copy
of Mr. Glenn’s New York lawsuit that the Fay Defendants attached to their motion as part of a
motion to dismiss But that lawsuit, its outcomes and the dockets therein are matters of public
record of which the Court could simply have taken judicial notice. And matters which a court can `
take under judicial notice may be considered as part of a motion to dismiss under Rule 12(b)(6).
(Abhe & Svoboda, 508 F.3d at 1059). For that reason, the Court is able to dispose of the merits of
the Fay defendants’ motion within the framework of a motion to dismiss and does not need to
resort to the framework of a motion for summary judgment To the extent, then, that the Fay
defendants’ motion is construed as a motion for summary judgment, the motion will be DENIED.
Conclusion

For the reasons given above, the Court will take the following actions:
0 GRANT IN PART AND DENY IN PART the F ay defendants’ Motion to Dismiss (ECF
#1025 The motion to dismiss will be granted as to Fay Law Group. All claims against Fay

Law Group will be dismissed with prejudice and Fay Law Group will be dismissed
from this case.

o The motion to dismiss will be granted in part and denied in part as to Thomas Fay.
The plaintiffs quantum meruit claim against Mr. Fay will be dismissed as time-
barred. But the plaintiff s breach of contract claim will remain before the Court.

¢ DENY the Fay Defendants’ alternative Motion for Summary Judgment (ECF #10).

20

¢ GRANT IN PART AND DENY IN PART the Perles defendants’ Motion to Dismiss
(ECF #12). ' . ` '

o The plaintiffs quantum meruit claim against the Perles defendants will be

dismissed as time-barred. But the plaintiffs breach of contract claim will remain.

A separate order shall issue.

sIGNEDrhis 1574 day ofDecember, 2017.

C_~f'l-%¢_ZL_ ___

HoN RABLE Ro_YCE LAMBERTH
UNITED STAT_ES DISTRICT JUDGE

21